DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakagawa (pub # 20170329177).

Consider claim 1. Nakagawa teaches A mask (Fig. 4 and paragraph 0045 photo mask 30). comprising: 
a mask normal exposure area; (Fig. 4 and paragraphs 0045 and 0046, center of mask patterns 1 and 2 comprising window parts 1a and 2a).
a mask splicing exposure area constituted by a side edge of the mask and adjoining the mask normal exposure area; (Fig. 4 and paragraph 0046, masks 1b and 2b at the boundary portion with an adjacent pixel is connected (spliced) to the black matrix of the adjacent pixel, thus a mask splicing exposure area).
and a plurality of light blocking strips configured to block light and bounding spaces, (Fig. 4 and paragraph 0046, masks 1b-1d and 2b-2d).
wherein the spaces are configured such that light is allowed to pass through the spaces, (Fig. 4 and paragraph 0046, window parts 1a and 2a are portions where color layers are formed, thus light is allowed to pass through the window parts).
wherein the plurality of light blocking strips are arranged in a mesh shape, (See at least Figs 4, 5, and 7-10 where the masks 1b-1d and 2b-2d are arranged in a mesh shape). 
(Fig. 4 and paragraph 0046, masks 1b and 2b located in the splicing exposure area (boundary area) of the photo mask).
and second light blocking strips located in the mask normal exposure area, (Fig. 4 and paragraph 0046, masks 1a and 2a).
and each of the first light blocking strips has a greater width than each of the second light blocking strips. (Fig. 4 and paragraph 0046, width d1 of masks 1b and 2b is greater than the width d2 of masks 1a and 2a). 

Consider claim 19. Nakagawa further teaches The mask of claim 1, wherein: each of the mask, the mask splicing exposure area, and the mask normal exposure area has a rectangular shape. (See at least Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (pub # 20170329177) in view of Yu et al (pub # 20160334674).
Consider claim 3. Nakagawa does not specifically disclose An exposure method, comprising: providing the mask of claim 1; providing a substrate comprising a first exposure region and a second exposure region; aligning the mask with the first exposure region of the substrate to perform a first exposure; moving the mask relative to the substrate; and aligning the mask with the second exposure region of the substrate to perform a second exposure. 
However Yu et al teaches providing a substrate comprising a first exposure region and a second exposure region; (See at least Fig. 3 and paragraph 0021 where substrate 1 comprises a plurality of exposure regions marked by alignment marks D1, D2, D(n-1) and Dn).
(See at least Fig. 3 and paragraph 0035 where mask 3 is aligned with the alignment marks).
moving the mask relative to the substrate; (See at least paragraph 0035 where the substrate is moved to allow the group of mark structures 31 of the mask 3 to be aligned with the alignment marks 2 of the substrate 1, thus moving the mask relative to the substrate).
and aligning the mask with the second exposure region of the substrate to perform a second exposure. (Fig. 3 and paragraph 0035 aligning mask 3 with multiple regions of the substrate 1).
Therefore it would have been obvious to one of ordinary skill in the art to combine the alignment process of Yu et al with the method of Nakagawa in order to provide an alignment exposure method and a method for fabricating a display substrate, to perform the alignment and exposure for a substrate by a mask, under a case that the size of the mask is less than the size of the substrate (Yu et al paragraph 0005).Consider claim 4. Nakagawa further teaches The exposure method of claim 3, wherein: aligning the mask with the first exposure region of the substrate to perform the first exposure comprises: 
forming a first pattern in the first exposure region by means of the first light blocking strips of the mask; and forming a second pattern in the first exposure region by means of the second light blocking strips of the mask, (See at least figs. 12 and 13 first mask pattern 1 and first mask pattern 2).
(Fig. 4 and paragraph 0046, width d1 of masks 1b and 2b is greater than the width d2 of masks 1a and 2a).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (pub # 20170329177) in view of Yu et al (pub # 20160334674) and further in view of Lee et al (pub # 20180095567).
Consider claim 5. Nakagawa in view of Yu et al does not specifically disclose A touch display panel comprising: a substrate; a touch drive electrode disposed on the substrate; and a touch sense electrode disposed on the substrate, wherein at least one of the touch drive electrode or the touch sense electrode has a metal mesh structure, and is manufactured by the exposure method of claim 3.  However Lee et al in at least paragraph 0082 discloses a touch sensor comprising a touch driving electrode 154 and a touch sensing electrode formed to have mesh shape.  Therefore it would have been obvious to one of ordinary skill in the art to combine the touch sensor of Lee et al with the display of Nakagawa in view of Yu et al in order to prevent complications in the manufacturing process and to prevent an increase in manufacturing costs (Lee et al paragraph 0082).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (pub # 20170329177) in view of Kono et al (pub # 20110102370).


Consider claim 6. Nakagawa does not specifically disclose The mask of claim 1, wherein: there is a boundary line between the mask splicing exposure area and the mask normal exposure area, the first light blocking strips of the plurality of light blocking strips are disposed crosswise in a mesh shape, and the second light blocking strips of the plurality of light blocking strips are disposed crosswise in a mesh shape.  However Kono et al in at least Fig. 4 and paragraphs 0048 and 0050 discloses a black matrix (mask) made of long lines 20a and 20b and short lines 22a and 22b arranged crosswise in a mesh shape.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Kono et al with the system and method of Nakagawa in order to prevent the occurrence of a moire pattern (Kono et al paragraph 0052).Consider claim 7. Kono et al further teaches The mask of claim 6, wherein: each of the first light blocking strips in the mask splicing exposure area makes an angle of less than 90 degrees with a side of the mask. (See at least Figs. 2a and 2b where the lines 20a, 20b, 22a, and 22b form angles less than 90 degrees).


Allowable Subject Matter
Claims 2, 8-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 2. The prior art of record does not teach or render obvious The mask of claim 1, wherein: the mask is configured to be used in a splicing exposure process comprising at least two exposures, each of the first light blocking strips has a first width, each of the second light blocking strips has a second width, and a difference between the first width and the second width is in direct proportion to a position deviation of the mask between the two exposures in the splicing exposure process. 


Consider claim 8. The prior art of record does not teach or render obvious The mask of claim 6, wherein: a difference between a spacing between two adjacent and parallel ones of the first light blocking strips in the mask splicing exposure area and a spacing between two adjacent and parallel ones of the second light blocking strips in the mask normal exposure area is equal to a difference between a line width of each of the first light blocking strips and a line width of each of the second light blocking strips. Consider claim 9. The prior art of record does not teach or render obvious The mask of claim 6, further comprising: an overlap region, wherein at least a portion of the overlap region is constituted by a part of the mask normal exposure area, the overlap region has a same size as the mask splicing exposure area, and center lines of the light blocking strips located in the overlap region and comprising the second light blocking strips or comprising the first light blocking strips and the second light blocking strips form a same pattern as center lines of the first light blocking strips located in the mask splicing exposure area. Consider claim 10. The prior art of record does not teach or render obvious The mask of claim 6, further comprising: an overlap region constituted by a part of the mask normal exposure area, wherein the overlap region and the mask splicing exposure area are constituted by two opposite side edges of the mask, respectively, and have a same size, and center lines of the second light blocking strips located in the overlap region form a same pattern as center lines of the first light blocking strips located in the mask splicing exposure area. Consider claim 11. The prior art of record does not teach or render obvious The mask of claim 6, wherein: the mask comprises two mask splicing exposure areas respectively constituted by two opposite side edges of the mask, the two mask splicing exposure areas comprise a first mask splicing exposure area and a second mask splicing exposure area, the mask normal exposure area is located between the first mask splicing exposure area and the second mask splicing exposure area, there is a first boundary line between the first mask splicing exposure area and the mask normal exposure area, there is a second boundary line between the second mask splicing exposure area and the mask normal exposure area, and the first boundary line and the second boundary line constitute a boundary line between the two mask splicing exposure areas and the mask normal exposure area. Claim 12 is objected to due to its dependency from claim 11.The mask of claim 6, wherein: the mask has a rectangular shape and comprises four mask splicing exposure areas respectively constituted by four side edges of the mask, every two adjacent ones of the four mask splicing exposure areas overlap at a corner of the mask, the four mask splicing exposure areas as a whole have a rectangular ring shape, the four mask splicing exposure areas comprise: a first mask splicing exposure area and a second mask splicing exposure area opposite to each other; and a third mask splicing exposure area and a fourth mask splicing exposure area opposite to each other, the mask normal exposure area is surrounded by the four mask splicing exposure areas, and there is a rectangular boundary line between the four mask splicing exposure areas and the mask normal exposure area. Claim 14 is objected to due to its dependency from claim 13.
Consider claim 15. The prior art of record does not teach or render obvious The mask of claim 6, wherein: the mask has a rectangular shape and comprises two mask splicing exposure areas respectively constituted by two adjacent side edges of the mask, the two mask splicing exposure areas overlap at a corner of the mask, the two mask splicing exposure areas comprise a first mask splicing exposure area and a second mask splicing exposure area, the two mask splicing exposure areas as a whole have an L shape, and there is an L-shaped boundary line between the two mask splicing exposure areas and the mask normal exposure area. The mask of claim 15, further comprising: a first overlap region, wherein the first overlap region and the first mask splicing exposure area are constituted by two opposite side edges of the mask, respectively, and have a same size, and center lines of the light blocking strips located in the first overlap region and comprising the first light blocking strips and the second light blocking strips form a same pattern as center lines of the first light blocking strips located in the first mask splicing exposure area; and a second overlap region, wherein the second overlap region and the second mask splicing exposure area are constituted by two opposite side edges of the mask, respectively, and have a same size, and center lines of the light blocking strips located in the second overlap region and comprising the first light blocking strips and the second light blocking strips form a same pattern as center lines of the first light blocking strips located in the second mask splicing exposure area. Consider claim 17. The prior art of record does not teach or render obvious The mask of claim 6, wherein: the first light blocking strips comprise: first light blocking strips extending in a first direction; and first light blocking strips extending in a second direction, and the second light blocking strips comprise: second light blocking strips extending in the first direction; and second light blocking strips extending in the second direction, and center lines of the plurality of light blocking strips comprising the first light blocking strips and the second light blocking strips comprise: first center lines extending in the first direction; and second center lines extending in the second direction, and the first center lines and the second center lines are disposed crosswise in a uniform mesh shape. Claim 18 is objected to due to its dependency from claim 17.Consider claim 20. The prior art of record does not teach or render obvious The exposure method of claim 4, wherein: the mask further comprises: a first mask splicing exposure area and a second mask splicing exposure area respectively constituted by two opposite side edges of the mask and each having a rectangular shape; and a mask normal exposure area between the first mask splicing exposure area and the second mask splicing exposure area, wherein there is a first boundary line between the first mask splicing exposure area and the mask normal exposure area, there is a second boundary line between the second mask splicing exposure area and the mask normal exposure area, the first light blocking strips are located in the first mask splicing exposure area and the second mask splicing exposure area of the mask, and the second light blocking strips are located in the mask normal exposure area, a projection, on the substrate, of the first boundary line of the mask in the second exposure coincides with a projection, on the substrate, of the second boundary line of the mask in the first exposure, a projection, on the substrate, of the first light blocking strips in the first mask splicing exposure area of the mask in the second exposure partially overlaps a part of a projection, on the substrate, of the second light blocking strips in the mask normal exposure area of the mask in the first exposure, and the part of the projection of the second light blocking strips adjoins a projection, on the substrate, of the second boundary line of the mask in the first exposure, and a part of a projection, on the substrate, of the second light blocking strips in the mask normal exposure area of the mask in the second exposure partially overlaps a projection, on the substrate, of the first light blocking strips in the second mask splicing exposure area of the mask in the first exposure, and the part of the projection of the second light blocking strips adjoins a projection, on the substrate, of the first boundary line of the mask in the second exposure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                 

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624